
	

113 HR 2682 IH: Defund Obamacare Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2682
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Graves of Georgia
			 (for himself, Mr. Bridenstine,
			 Mr. Massie,
			 Mr. Stockman,
			 Mr. Jones,
			 Mr. Collins of Georgia,
			 Mr. Cotton,
			 Mr. Palazzo,
			 Mr. Broun of Georgia,
			 Mr. Duncan of South Carolina,
			 Mr. Pittenger,
			 Mr. Hensarling,
			 Mr. Lamborn,
			 Mr. Meadows,
			 Mr. Cassidy,
			 Mr. Roe of Tennessee,
			 Mr. LaMalfa,
			 Mr. Westmoreland,
			 Mr. Wenstrup,
			 Mr. Hudson,
			 Mr. Miller of Florida,
			 Mr. Gingrey of Georgia,
			 Mr. Farenthold,
			 Mr. Mulvaney,
			 Mr. Wittman,
			 Mr. Barton,
			 Mr. Olson,
			 Mr. Hall, Mrs. Bachmann, Mr.
			 Chabot, Mr. Culberson,
			 Mr. Fleming,
			 Mr. King of Iowa,
			 Mr. DeSantis,
			 Mr. Huelskamp,
			 Mr. Posey,
			 Mr. Bilirakis,
			 Mr. Scalise, and
			 Mr. Yoho) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, Natural
			 Resources, the
			 Judiciary, and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the funding of the Patient Protection and
		  Affordable Care Act.
	
	
		1.Short titleThis Act may be cited as the
			 Defund Obamacare Act of
			 2013.
		2.Prohibition on
			 funding
			(a)In
			 generalNotwithstanding any
			 other provision of law, no Federal funds shall be made available to carry out
			 any provisions of the Patient Protection and Affordable Care Act (Public Law
			 111–148) or title I and subtitle B of title II of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152), or of the amendments made by
			 either such Act.
			(b)LimitationNo entitlement to benefits under any
			 provision of the Patient Protection and Affordable Care Act (Public Law
			 111–148) or title I and subtitle B of title II of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152), or the amendments made by
			 either such Act, shall remain in effect on and after the date of the enactment
			 of this Act, nor shall any payment be awarded, owed, or made to any State,
			 District, or territory under any such provision.
			(c)Unobligated
			 balancesNotwithstanding any other provision of law, all
			 unobligated balances available under the provisions of law referred to in
			 subsection (a) are hereby rescinded.
			
